DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 01, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments along with the declaration by Dr. Benjamin Freedman in the reply filed on November 01, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-2, 5-8, 12-14, 17, 22, 24-26, 30, 32-34, 38-39, 47-49, 51-52, and newly added claim 56 are pending.  Claims 1-2, 5-8, 12-14, 17, 22, 24-26, 30, 32-34, 38, 48-49, 51, and newly added claim 56 are under consideration in the instant office action. Claims 39, 47, and 52 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claims 3-4, 9-11, 15-16, 18-21, 23, 27-29, 31, 35-37, 40-46, 50 and 53-55 are cancelled. Applicant’s amendments and arguments necessitated a new ground of rejections under 35 USC 103 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view the new rejections set forth herein below.
New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 12-14, 17, 22, 24-26, 30, 32-34, 38, 48-49, 51, and newly added claim 56 are rejected under 35 U.S.C. 103 as being unpatentable over Omidian et al.  (WO 03/089506, newly cited), Desai et al. (WO 2015/154078, newly cited), and Kong et al. (Biomacromolecules 2004, 5, 1720-1727, previously cited) and as evidenced by Du et al. (US 2014/0295553, previously cited).
Note: The evidentiary reference Du et al. is added to prove that hydrogels made from alginate and polyacrylamide are adhesive. Du et al. teach on paragraph 0034 that according to an embodiment of the present disclosure, the adhesive hydrogel is prepared using a natural biomaterial and/or synthetic biomaterial, which is cross-linkable to form a gel, the natural biomaterial is at least one selected from a group consisting of gelatin, gelatin derivative, alginate, alginate derivative, agar, matrigel, collagen, proteoglycan, glycoprotein, hyaluronic acid, laminin and fibronectin; the synthetic biomaterial is at least one selected from a group consisting of polypropylene, polystyrene, polyacrylamide, polylactic, poly-hydroxyl acid, polylactic-alkyd copolymer, poly-dimethylsiloxane, polyanhydride, poly-acid-ester, polyamide, polyamino acid, polyacetal, polycyanoacrylate, polyurethane, polypyrrole, polyester, polymethacrylate, polyethylene, polycarbonate and polyepoxyethane.
Note: The claims are examined limiting the claims to only the elected species.
Applicant Claims
Applicant claims a biocompatible adhesive system.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Omidian et al. teach hydrogels having improved elasticity and mechanical strength properties are obtained by subjecting a hydrogel formulation containing a strengthening agent to chemical or physical crosslinking conditions subsequent to initial gel formation. Superporous hydrogels having improved elasticity and mechanical strength properties are similarly obtained whenever the hydrogel formulation is provided with a foaming agent. Interpenetrating networks of polymer chains comprised of primary polymer(s) and strengthening polymer(s) are thereby formed. The primary polymer affords capillary-based water sorption properties while the strengthening polymer imparts significantly enhanced mechanical strength and elasticity to the hydrogel or superporous hydrogel. Suitable strengthening agents can be natural or synthetic polymers, polyelectrolytes, or neutral, hydrophilic polymers (see abstract).  Omidian et al. teach in claim 1 a method of forming a hydrogel material having enhanced mechanical strength properties comprising:
(i) combining at least one ethylenically-unsaturated monomer and a multi-olefinic crosslinking agent to form an admixture thereof;
(ii) subjecting the admixture to polymerization conditions, optionally further subjecting the admixture to foaming conditions substantially concurrent therewith, effective to form a hydrogel composite thereof;
(iii) combining at least one strengthening agent with the admixture prior to or after performing step (ii) so that said hydrogel composite contains said at least one strengthening agent; and
(iv) subjecting the hydrogel composite containing strengthening agent to strengthening conditions effective to afford the hydrogel material having enhanced strength properties. The method of claim 1 , wherein the at least one ethylenically-unsaturated monomer is selected from (meth)acrylic acid, salts of (meth)acrylic acid, esters of (meth)acrylic acid and hydroxyl derivatives thereof, itaconic acid, salts and acids of esters of (meth)acrylic acid, amides of (meth)acrylic acid, N-alkyl amides of (meth)acrylic acid, salts and acids of N-alkyl amides of (meth)acrylic acid, N- vinyl pyrrolidone, (meth)acrylamide, N-alkyl derivatives of (meth)acrylamide, alkyl ammonium salts, N-alkyl derivatives of an alkyl (meth)acrylate, 2- acrylamido-2 -methyl- 1 -propanesulfonic acid, potassium salt of 3-sulfopropyl acrylate, and 2- (acryloyloxy)ethyl trimethyl ammonium methyl sulfate (see claim 4).  The method of claim 4, wherein the ethylenically-unsaturated monomer is selected from acrylamide (AAm), N-isopropyl acrylamide (NIP AM), 2-hydroxyethyl (meth)acrylate (HEA, HEMA), etc., (see claim 5). A strengthening agent employed in the present invention generally comprises a natural, semi- synthetic, or synthetic material, which is crosslinkable or non-crosslinkable. Alternatively, the strengthening agent can be characterized as a natural or synthetic polyelectrolyte, or a neutral, hydrophilic polymer. Preferred strengtheners are homo/copolymers of naturally occurring polysaccharides including polymers of alginic acid, chitosan, carboxymethylcellulose (and its derivatives), poly( vinyl alcohol) (PNOH), positively and negatively charged polyelectrolytes (PEL), film-forming polymer emulsions (e.g., homo/multi-polymers of vinyl acetate and various (meth)acrylate derivatives (e.g., methyl, ethyl, butyl)), polyacetonitrile (PAN), natural or synthetic rubber emulsions and dispersions, and the like, and mixtures thereof (see pages 3-4). A multi-olefinic crosslinking agent of the present invention permits chemical crosslinking of polymer chains generated during polymerization. Typically, the crosslinking agent is a monomer or polymer containing at least two vinyl groups. Preferred crosslinking agents include N,N'- methylenebisacrylamide (BIS), N,N'-ethylenebisacrylamide (EBA), (poly)ethylene glycol di(meth)acrylate, ethylene glycol diglycidyl ether, glycidyl methacrylate, polyamidoamine epichlorohydrin resin, trimethylolpropane triacrylate (TMPTA), piperazine diacrylamide, glutaraldehyde, epichlorohydrin, as well as degradable crosslinkers including those having 1,2- diol structures (e.g., N,N'-diallyltartardiamide), and functionalized peptides and proteins (e.g., albumin modified with vinyl groups) (pages 7-8). A strengthening polymer can be a polysaccharide, such as one or more selected from alginate and derivatives thereof, chitins, chitosan and derivatives thereof, cellulose and derivatives thereof, starch and derivatives thereof, cyclodextrin, dextran and derivatives thereof, gums, lignins, pectins, saponins, deoxyribonucleic acids, and ribonucleic acids (see page 9). Particularly preferred strengtheners are selected from polyacrylonitrile, alginic acid (sodium salt, various molecular weights), chitosan (various degrees of deacetylation and molecular weights), etc., (see pages 9-10).  The present invention is for hydrogels and superporous hydrogels composed of two or more different interpenetrating polymer networks (IPNs), which provide the respective hydrogel or SPH with enhanced elasticity and mechanical strength properties. In a hydrogel or SPH of the present invention, it is believed that the respective polymer chains of the IPNs interlock so as to compensate for weakness or to synergize the strength of each polymer component. A hydrogel having IPNs is sometimes referred to herein as an "IH" and a superporous hydrogel having IPNs is sometimes termed a "SPIH". The selection of polymer networks is preferably restricted to hydrophilic, biocompatible and thermally stable polymers (see page 2). A base hydrogel polymer of the invention responsible for its water-swelling properties is formed of at least one ethylenically-unsaturated monomer and a multi-olefinic crosslinking agent. In one aspect of the invention, the base hydrogel polymer is formed in the presence of a strengthening agent, which is typically a crosslinkable natural or synthetic polymer. The strengthening agent thereby occupies the interstices of the base hydrogel polymer matrix. Upon conversion of the strengthening agent to its crosslinked structural form, e.g., by ionic gellation, the resulting product acquires a greater compression modulus than is available to the base hydrogel polymer alone. A hybrid hydrogel composition is thereby formed having enhanced water absorbence and mechanical strength properties. Such hybrid IHs and SPIHs generally have a very short swelling time (see page 2). In a typical formulation for an SPIH of the present invention, an admixture of at least one ethylenically-unsaturated monomer, a multi-olefmic crosslinker, strengthening agent, and a blowing agent is employed. This admixture is subjected to polymerization and foaming conditions to polymerize and to crosslink the monomer, and to generate an intermediate SPIH hybrid comprising semi-interpenetrating multiple networks. The intermediate hybrid is then converted to a fully interpenetrating hybrid composition by carrying out physical and/or chemical crosslinking of the strengthening agent. Particles of a disintegrant are optionally provided in the formulation prior to polymerization and foaming, as desired, to impart superporous properties to the hydrogel. The resulting SPIH product is thereby composed of at least two IPNs, whereby one network is primarily responsible for providing water absorbency properties and the other network imparts structural strength to the composite (see page 3). An SPIH of the present invention typically has an average pore size in the range of 1-5000 μm, more commonly in the range of 10-3000 μm, and frequently in the range of 100-600 μm. Fast and high water absorbent properties result from the presence of large pores, and such properties allow applications of the present SPIHs in drug delivery, e.g., application in gastric retention. Unfortunately, while previous SPHs possess similar swelling properties, their mechanical strength is too weak to be suitable for many more useful applications. The present invention affords hydrogel materials having superior elasticity and strength properties (see page 3). For convenience, the molecular structures of some particularly preferred ethylenically- unsaturated monomers and strengthening agents of the present invention referred to hereinabove are shown in Table 1

    PNG
    media_image1.png
    781
    692
    media_image1.png
    Greyscale

Post-crosslinking of a hydrogel of the present invention in the presence of a strengthener can be accomplished chemically, physically or by any other method, including irradiation. Preferred post-crosslinking chemical agents include any multifunctional crosslinkers (e.g., containing hydroxyl, carboxyl, amine, epoxy, amide, urethane groups, and the like), divalent/multivalent metallic cations (e.g., calcium, magnesium, zinc, copper, barium, iron, aluminium, chromium, cerium), phosphates (e.g., pentasodium tripolyphosphate (TPP)), chromates (e.g., dipotassium dichromate), borates (e.g., sodium tetraborate decahydrate), peroxides (e.g., t-butyl hydroperoxide), glycidyl(meth)acrylate, ethylene glycol diglycidyl ether, glutaraldehyde, glycerin, glycols, polyamidoamine epichlorohydrin resin, TMPTA, and the like, and mixtures thereof. Representative crosslinking methods include thermogelation, ionotropic gelation, cryogelation, radiation-induced gelation, chemical gelation, coagulation, crystallization, vulcanization, curing, and combinations thereof. More preferred post-crosslinking methods employ ionotropic gelation (e.g., using anhydrous calcium chloride, cupric sulfate, ammonium cerium (IV) nitrate, ferric chloride hexahydrate, sodium tetraborate decahydrate, zinc chloride, aluminum chloride hexahydrate, chromium chloride, and anhydrous TPP) and cryogelation (e.g., by applying freeze-thaw cycles to PVOH solutions and using another cryogelable materials) (see page 12). The strengtheners used in this invention can be described, and are conveniently referred to, as "primary" and "secondary" in terms of the final strength and elasticity properties they afford. The primary approaches adopted by the present invention employ alginate (using sodium alginate in the presence of calcium ions), chitosan (using chitosan in the presence of phosphate ions), carboxymethylcellulose (CMC) (using sodium carboxymethylcellulose in the presence of ferric ions), pectin (using sodium pectinate in the presence of calcium ions), and cryogel (using poly(vinyl alcohol)), polyacrylonitrile (PAN), and mixtures thereof as such strengtheners. According to the invention, another approach using polysaccharide/non-saccharide polymers can be considered "primary" if the polysaccharide or non-saccharide polymer makes a strong bead in contact with an ionic gelation medium. Accordingly, any polymer regardless of its origin, i.e., natural or synthetic, which can be crosslinked and make a strong polymer bead after gelation can be a useful approach to make elastic superporous hydrogels. Those strengtheners that afford the strongest beads can be considered primary in view of their effect on SPH modulus and elasticity (see page 14).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Omidian et al. do not specifically teach the incorporation of the coupling agent EDC or any of the coupling agents recited in claim 17. These deficiencies are cured by the teachings of Desai et al. and Picart et al.
Desai et al. the invention also includes a hydrogel comprising an interconnected network of a plurality of polymers, e.g., including a first polymer and a second polymer. For example, the polymers are connected via a plurality of linkers of formula (A), or of formula (I), formula (II), or formula (III) (paragraph 16).  In some cases, the concentration of crosslinks per hydrogel (e.g., where each crosslink comprises formula I) is at least about 10% (w/w), e.g., at least about 10%, about 15%, about 20%, about 30%, about 40%, about 50%, about 60%, about 70%, about 80%, about 90%, about 95%, about 97%, about 99%, or about 100% (w/w) (paragraph 18). The first polymer and the second polymer can be the same or different. In some embodiments, the first polymer and the second polymer are the same type of polymer. In other embodiments, the first polymer and/or the second polymer comprise a polysaccharide. For example, the first polymer and the second polymer can both comprise a polysaccharide. In some embodiments, the first polymer and/or the second polymer are independently selected from the group consisting of alginate, chitosan, polyethylene glycol (PEG), gelatin, hyaluronic acid, collagen, chondroitin, agarose, polyacrylamide, and heparin. In some embodiments, the first polymer and the second polymer are the same polymer independently selected from the group consisting of alginate, chitosan, polyethylene glycol (PEG), gelatin, hyaluronic acid, collagen, chondroitin, agarose, polyacrylamide, and heparin (paragraph 19). In some cases, the cell adhesive peptide is covalently linked to the polymer via a thiol-ene reaction, e.g. , via thiol-ene photochemistry. For example, the cell adhesive peptide can be covalently linked to the polymer (e.g. , alginate) prior to or following crosslinking of the polymers to form a hydrogel. Such use of thiol-ene reaction to covalently like the cell adhesive peptide to the polymer is significantly faster and more efficient than the previously disclosed methods, such as methods using of carboxyl activating agents (e.g., EDC) to couple the peptide to the polymer (paragraph 21). Exemplary coupling agents include, but are not limited to, l-ethyl-3-(3-dimethylaminopropyl)carbodiimide (EDC), carbonyl diimidazole, Ν,Ν'-dicyclohexylcarbodiimide (DCC), Ν,Ν'-diisopropylcarbodiimide (DIC), and N,N,N',N'-tetramethyl-0-( 1 H-benzotriazol- 1 -yl)uronium hexafluorophosphate (HBTU) In some cases, the norbornene moiety is coupled to the polymer by reacting the polymer with norbornene methanamine and a coupling agent. In other examples, the norbornene moiety is coupled to the polymer by incubating the polymer with norbornene methanol or norbornene carboxylic acid and a coupling agent. Exemplary coupling agents include, but are not limited to, EDC, carbonyl diimidazole, DCC, DIC, and HBTU. In some cases, N-Hydroxysuccinimide (NHS) is also included in the coupling reaction (paragraph 34). In some embodiments, the hydrogel further comprises a cell, a biological factor, and/or a small molecule (paragraph 24).  Exemplary cells include myoblasts for muscle regeneration, repair or replacement; hepatocytes for liver tissue regeneration, repair or organ transplantation, chondrocytes for cartilage replacement, regeneration or repair, pancreatic islets (e.g. , for treatment of diabetes), and osteoblasts for bone regeneration, replacement or repair, various stem cell populations (embryonic stem cells differentiated into various cell types), bone marrow or adipose tissue derived adult stem cells, cardiac stem cells, pancreatic stem cells, endothelial progenitors and outgrowth endothelial cells, mesenchymal stem cells, hematopoietic stem cells, neural stem cells, satellite cells, side population cells, differentiated cell populations including osteoprogenitors and osteoblasts, chondrocytes, keratinocytes for skin, tenocytes for tendon, intestinal epithelial cells, endothelial cells, smooth muscle cells and fibroblasts for tissue or organ regeneration, repair or replacement and/or for DNA delivery. Preferably, the cells are mammalian, e.g., human; however, the system is also adaptable to other eucaryotic animal cells, e.g., canine, feline, equine, bovine, and porcine as well as prokaryotic cells such as bacterial cells Paragraph 25). A "biological factor" is a molecule having some sort of in vitro or in vivo biological activity. In some examples, the biological factor is a protein (e.g., peptide, polypeptide, antibody, or fragment thereof), nucleic acid (e.g., DNA, RNA, modified DNA or RNA, or aptamer), lipid (e.g., phospholipid), or carbohydrate (e.g., polysaccharide or proteoglycan) etc., (paragraphs 26-30).
Omidian et al. do not specifically teach the use of low molecular weight and high molecular weight alginate as recited in claim 6. These deficiencies are cured by the teachings of Kong et al.
Kong et al. teach the mechanical rigidity and degradation rate of hydrogels utilized as cell transplantation vehicles have been regarded as critical factors in new tissue formation. However, conventional approaches to accelerate the degradation rate of gels deteriorate their function as a mechanical support in parallel. We hypothesized that adjusting the molecular weight distribution of polymers that are hydrolytically labile but capable of forming gels would allow one to alter the degradation rate of the gels over a broad range, while limiting the range of their elastic moduli (E). We investigated this hypothesis with binary alginate hydrogels formed
 from both ionically and covalently cross-linked partially oxidized (1% uronic acid residues), low [molecular weight (MW) _ 60 000 g/mol] and high MW alginates (MW _ 120 000 g/mol) in order to examine the utility of this approach with various cross-linking strategies. Increasing the fraction of low MW alginates to 0.50 maintained a value of E similar to that for the high MW alginate gels but led to faster degradation, irrespective of the cross-linking mode. This result was attributed to a faster separation between cross-linked domains upon chain breakages for the low MW alginates, coupled with their faster chain scission than the high MW alginates. The more rapidly degrading oxidized binary hydrogels facilitated the formation of new bone tissues from transplanted bone marrow stromal cells, as compared with the nonoxidized high MW hydrogels. The results of these studies will be useful for controlling the physical properties of a broad array of hydrogel-forming polymers (see abstract). Kong et al. teach on page 1721Calcium cross-linked alginate hydrogels were prepared by mixing 3% (w/w) alginate solutions with calcium sulfate (CaSO4, Sigma) slurries. In preparing binary oxidized hydrogels, oxidized low and high MW MVG solutions were thoroughly mixed at a given ratio prior to mixing with calcium. The fraction of oxidized low MW MVG as a function of total alginate mass was varied from 0 to 0.75. The molar ratio between calcium and alginate sugar residues was kept constant at 1.0:0.3. The mixtures were immediately cast after mixing between glass plates separated with 2 mm spacers, and after 2 h the gels were cut into disks (24 mm diameter). The gels were stored at 37 °C in DMEM for 1 day before testing. Covalently cross-linked gels were prepared by sequentially mixing 2% (w/w) alginate solutions prepared with 2-[Nmorpholino]
ethanesulfonic acid hydrate (MES, Sigma) buffer (at pH 6.5) with 1-hydroxybenzotriazole (HOBt, Aldrich),1-ethyl-3-[3-(dimethylamino)propyl]carbodiimide (EDC, Sigma), and adipic acid hydrazide (AAD, Sigma). The molar ratio between AAD and alginate sugar residues was kept constant at 1.0:0.15. After casting of the mixtures and cutting into disks, the gels were also incubated at 37 °C in DMEM. Kong et al. teach on page 1727 that in conclusion, controlling the MWD of properly tailored polymers allows one to regulate mechanical rigidity and degradation of gels in a sophisticated manner, and enables the development of cell transplantation vehicles desirable for engineering bone tissue. This material design approach may also be useful in the design of vehicles to deliver bioactive macromolecules and engineer other tissues. This approach
may be useful for manipulating the physical properties of a broad array of other polymeric materials and hydrogels.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate the coupling agent EDC in the hydrogel of Omidian et al. because Desai et al. the invention also includes a hydrogel comprising an interconnected network of a plurality of polymers, e.g., including a first polymer and a second polymer. For example, the polymers are connected via a plurality of linkers of formula (A), or of formula (I), formula (II), or formula (III) (paragraph 16).  In some cases, the concentration of crosslinks per hydrogel (e.g., where each crosslink comprises formula I) is at least about 10% (w/w), e.g., at least about 10%, about 15%, about 20%, about 30%, about 40%, about 50%, about 60%, about 70%, about 80%, about 90%, about 95%, about 97%, about 99%, or about 100% (w/w) (paragraph 18). The first polymer and the second polymer can be the same or different. In some embodiments, the first polymer and the second polymer are the same type of polymer. In other embodiments, the first polymer and/or the second polymer comprise a polysaccharide. For example, the first polymer and the second polymer can both comprise a polysaccharide. In some embodiments, the first polymer and/or the second polymer are independently selected from the group consisting of alginate, chitosan, polyethylene glycol (PEG), gelatin, hyaluronic acid, collagen, chondroitin, agarose, polyacrylamide, and heparin. In some embodiments, the first polymer and the second polymer are the same polymer independently selected from the group consisting of alginate, chitosan, polyethylene glycol (PEG), gelatin, hyaluronic acid, collagen, chondroitin, agarose, polyacrylamide, and heparin (paragraph 19). In some cases, the cell adhesive peptide is covalently linked to the polymer via a thiol-ene reaction, e.g. , via thiol-ene photochemistry. For example, the cell adhesive peptide can be covalently linked to the polymer (e.g. , alginate) prior to or following crosslinking of the polymers to form a hydrogel. Such use of thiol-ene reaction to covalently like the cell adhesive peptide to the polymer is significantly faster and more efficient than the previously disclosed methods, such as methods using of carboxyl activating agents (e.g., EDC) to couple the peptide to the polymer (paragraph 21). Exemplary coupling agents include, but are not limited to, l-ethyl-3-(3-dimethylaminopropyl)carbodiimide (EDC), carbonyl diimidazole, Ν,Ν'-dicyclohexylcarbodiimide (DCC), Ν,Ν'-diisopropylcarbodiimide (DIC), and N,N,N',N'-tetramethyl-0-( 1 H-benzotriazol- 1 -yl)uronium hexafluorophosphate (HBTU) In some cases, the norbornene moiety is coupled to the polymer by reacting the polymer with norbornene methanamine and a coupling agent. In other examples, the norbornene moiety is coupled to the polymer by incubating the polymer with norbornene methanol or norbornene carboxylic acid and a coupling agent. Exemplary coupling agents include, but are not limited to, EDC, carbonyl diimidazole, DCC, DIC, and HBTU. In some cases, N-Hydroxysuccinimide (NHS) is also included in the coupling reaction. Exemplary cells include myoblasts for muscle regeneration, repair or replacement; hepatocytes for liver tissue regeneration, repair or organ transplantation, chondrocytes for cartilage replacement, regeneration or repair, pancreatic islets (e.g. , for treatment of diabetes), and osteoblasts for bone regeneration, replacement or repair, various stem cell populations (embryonic stem cells differentiated into various cell types), bone marrow or adipose tissue derived adult stem cells, cardiac stem cells, pancreatic stem cells, endothelial progenitors and outgrowth endothelial cells, mesenchymal stem cells, hematopoietic stem cells, neural stem cells, satellite cells, side population cells, differentiated cell populations including osteoprogenitors and osteoblasts, chondrocytes, keratinocytes for skin, tenocytes for tendon, intestinal epithelial cells, endothelial cells, smooth muscle cells and fibroblasts for tissue or organ regeneration, repair or replacement and/or for DNA delivery. Preferably, the cells are mammalian, e.g., human; however, the system is also adaptable to other eucaryotic animal cells, e.g., canine, feline, equine, bovine, and porcine as well as prokaryotic cells such as bacterial cells Paragraph 25). A "biological factor" is a molecule having some sort of in vitro or in vivo biological activity. In some examples, the biological factor is a protein (e.g., peptide, polypeptide, antibody, or fragment thereof), nucleic acid (e.g., DNA, RNA, modified DNA or RNA, or aptamer), lipid (e.g., phospholipid), or carbohydrate (e.g., polysaccharide or proteoglycan) etc., (paragraphs 26-30). One of ordinary skill in the art would have been motivated to include EDC and NHS because they can be used as a spacer molecule or a coupling agent in one end connected to the hydrogel and the other can be available for attaching a bioactive agents. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Omidian et al. and Desai et al. because both references teach hydrogel based delivery of agents.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize low and high molecular weight alginate in the hydrogel of Omidian et al. because Kong et al. teach the mechanical rigidity and degradation rate of hydrogels utilized as cell transplantation vehicles have been regarded as critical factors in new tissue formation. However, conventional approaches to accelerate the degradation rate of gels deteriorate their function as a mechanical support in parallel. We hypothesized that adjusting the molecular weight distribution of polymers that are hydrolytically labile but capable of forming gels would allow one to alter the degradation rate of the gels over a broad range, while limiting the range of their elastic moduli (E). We investigated this hypothesis with binary alginate hydrogels formed from both ionically and covalently cross-linked partially oxidized (1% uronic acid residues), low [molecular weight (MW) _ 60 000 g/mol] and high MW alginates (MW _ 120 000 g/mol) in order to examine the utility of this approach with various cross-linking strategies. Increasing the fraction of low MW alginates to 0.50 maintained a value of E similar to that for the high MW alginate gels but led to faster degradation, irrespective of the cross-linking mode. This result was attributed to a faster separation between cross-linked domains upon chain breakages for the low MW alginates, coupled with their faster chain scission than the high MW alginates. The more rapidly degrading oxidized binary hydrogels facilitated the formation of new bone tissues from transplanted bone marrow stromal cells, as compared with the nonoxidized high MW hydrogels. The results of these studies will be useful for controlling the physical properties of a broad array of hydrogel-forming polymers (see abstract). Kong et al. teach on page 1721 Calcium cross-linked alginate hydrogels were prepared by mixing 3% (w/w) alginate solutions with calcium sulfate (CaSO4, Sigma) slurries. In preparing binary oxidized hydrogels, oxidized low and high MW MVG solutions were thoroughly mixed at a given ratio prior to mixing with calcium. The fraction of oxidized low MW MVG as a function of total alginate mass was varied from 0 to 0.75. The molar ratio between calcium and alginate sugar residues was kept constant at 1.0:0.3. The mixtures were immediately cast after mixing between glass plates separated with 2 mm spacers, and after 2 h the gels were cut into disks (24 mm diameter). The gels were stored at 37 °C in DMEM for 1 day before testing. Covalently cross-linked gels were prepared by sequentially mixing 2% (w/w) alginate solutions prepared with 2-[Nmorpholino] ethanesulfonic acid hydrate (MES, Sigma) buffer (at pH 6.5) with 1-hydroxybenzotriazole (HOBt, Aldrich),1-ethyl-3-[3-(dimethylamino)propyl]carbodiimide (EDC, Sigma), and adipic acid hydrazide (AAD, Sigma). The molar ratio between AAD and alginate sugar residues was kept constant at 1.0:0.15. After casting of the mixtures and cutting into disks, the gels were also incubated at 37 °C in DMEM. One of ordinary skill in the art would have been motivated to utilize low and high molecular weight alginate because Kong et al. teach on page 1727 that in conclusion, controlling the MWD of properly tailored polymers allows one to regulate mechanical rigidity and degradation of gels in a sophisticated manner, and enables the development of cell transplantation vehicles desirable for engineering bone tissue. This material design approach may also be useful in the design of vehicles to deliver bioactive macromolecules and engineer other tissues. This approach may be useful for manipulating the physical properties of a broad array of other polymeric materials and hydrogels. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Omidian et al. and Kong et al. because both references teach alginate based hydrogels.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGABU KASSA/            Primary Examiner, Art Unit 1619